Matter of Jovant E. (2019 NY Slip Op 02457)





Matter of Jovant E.


2019 NY Slip Op 02457


Decided on April 2, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 2, 2019

Sweeny, J.P., Manzanet-Daniels, Kern, Singh, JJ.


8850

[*1]In re Jovant E., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Dawne A. Mitchell, The Legal Aid Society, New York (John A. Newbery of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Deborah E. Wassel of counsel), for presentment agency.

Order, Family Court, New York County (Adetokunbo O. Fasanya, J.), entered on or about January 30, 2018, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of menacing in the second and third degrees and criminal possession of a weapon in the fourth degree, and also committed the act of unlawful possession of weapons by persons under 16, and placed him with the Administration for Children's Services' Close to Home program for a period of 12 months, unanimously affirmed, without costs.
The fact-finding determination was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court's credibility determinations, including the victim's testimony regarding the knife (In re Jesus F, 144 AD3d 602 (1st Dept. 2016).
We find appellant's remaining arguments unavailing, except that to the extent the court received hearsay evidence, any error was harmless.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 2, 2019
CLERK